DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yang (US 2014/0104023) teaches a composite soft magnetic powder core comprising Fe/Fe3O4 shell layer on surfaces of iron powder particles. Yang discloses that the Fe/Fe3O4 composite soft magnetic powder is mixed with silicone resin, and prepared into a high-performance Fe/Fe3O4 composite soft magnetic powder core by using a powder metallurgy compaction process (Abstract). Yang does not teach that the shell layer is an Fe-α alloy and Yang does not teach the presence of oxide powder.
Otsuka (US 2014/0138569) teaches a soft magnetic core comprising a first powder particle which can be pure Fe and a second powder particle which can be Fe-Si, and the first and the second powder particle have an insulating coating on  the surface (0077] to [0130]; Fig. 1) . Otsuka does not teach that the shell layer is an Fe-α alloy and Otsuka does not teach the presence of oxide powder.
Igarashi (US 2004/0161600) teaches a composite soft magnetic core comprising mixture of a composite soft magnetic powder and silicon oxide powder (Abstract). Igarashi discloses that the composite soft magnetic powder contains iron powder, Fe--Si based soft magnetic iron alloy powder, Fe--Al based soft magnetic iron alloy powder, or Fe--Si--Al based soft magnetic iron alloy powder, etc. and the soft magnetic powder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOWEI SU/Primary Examiner, Art Unit 1733